DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 12/20/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 15/197,521, now Patent 10,574,717, filed 6/29/2016. The assignee of record is Amazon Technologies, Inc. The listed inventor(s) is/are: Coleman, Michael Reddick; Hegar, Ryan; Moore, Kevin; Lassahn, Jeffrey.
Allowable Subject Matter
Claims 2 & 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.

Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues:
a.

    PNG
    media_image1.png
    96
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    936
    702
    media_image2.png
    Greyscale


a. Cha shows testing between the server system and the computing device and the claims do not require that the testing is initiated by the server system, rather the claims require that the server system test, which Cha performs equivalent functionality. If amendments were made to make clear that the server system is responsible for initiating the test, such amendments would appear to overcome the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,574,717. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim(s) 1, 3-7, 10-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiyochlard et al. (US 20170104647 A1, filed 10/8/2015; hereinafter Cha) in view of Drako et al. (US 20170264604 A1, provisional application 62/305,523 filed 3/8/2016; hereinafter Dra), and further in view of Kalinowski et al. (US 20080059580 A1, published 3/6/2008; hereinafter Kal).
For Claims 1, Cha teaches a system comprising: a source device including a first processor and first memory (Cha computing system 100 illustrated in FIG. 1), wherein the source device transmits a stream of data over a network (Cha ¶ 0041 type of encoding of comparative testing media streams selected based on one or more performance parameters of the media connection channel associated with the one of the comparative testing media streams. Cha Fig. 4 322 establishing media connection.
Please see below screen shots of Cha Fig. 3 & 4, thank you:

    PNG
    media_image3.png
    989
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    990
    567
    media_image4.png
    Greyscale

); and 
a server system including a second processor and second memory (Cha computing system 100 illustrated in FIG. 1), wherein instructions cause the server system to: 
receive a [request] from the source device that indicates an intention to transmit the stream of data from the source device to the server system (Cha ¶ 0072 teaches receiving a channel activation request for operational media connection channel activation, e.g. Cha ¶ 0072 recites in part:
the test initiation program may be configured to establish an audio and/or video connection between the computing device and a recipient computing device over the recommended operational media connection channel in response to receiving a channel activation request for activating the operational media connection channel); 
test a network connection between the server system and the source device prior to transmission of the stream of data (Cha ¶ 0069 test initiation program encodes comparative testing media streams based on performance parameters of connection prior to transmission to test server. Cha ¶ 0069 recites in part: test initiation program may be configured to encode one of the comparative testing media streams prior to transmission to the test server, and the type of encoding of the one of the comparative testing media streams may be selected based on one or more performance parameters of the media connection channel of the plurality of media connection channels which may be associated with the one of the comparative testing media streams); 
generate data encoding parameters (Cha ¶ 0043 Fig. 3 teaches determining quality of media connection channels into a objective quality score) based on results of the network connection test (Cha ¶ 0043 Fig. 3 teaches implementing a plurality of objective scoring tests to determine a plurality of objective quality scores associated with each of the comparative testing media streams. Cha ¶ 0043 recites:
[0043] At 308, the method includes receiving the plurality of comparative 
testing media streams.  Next, at 310 the method includes implementing a 
plurality of objective scoring tests to determine a plurality of objective 
quality scores associated with each of the comparative testing media streams.  
As previously discussed, the objective scoring tests each compare one of the 
comparative testing media streams to quality score testing data associated with 
the one of the comparative testing media streams.  In this way, the quality of 
the media connection channel associated with the tested audio stream can be 
objectively quantified.  As previously discussed, the objective quality scores 
may be expressed on a rating scale such as a MOS rating scale (e.g., numerical 
values 1-5).  The objective scoring test used for each of the comparative 
testing media streams may be selected from a plurality objective scoring tests.  
The test selection may be carried out based on various parameters (e.g., 
bandwidth, encoding, audio stream frequency profile, etc.) of the comparative 
testing media stream and/or the corresponding media connection channel.  For 
instance, certain types of tests can be tailored to efficiently test highly 
compressed audio streams and other types of tests can be tailored to 
efficiently test high bandwidth audio streams.  At 312, the method includes 
sending the plurality of objective quality scores to the computing device.  It 
will be appreciated that steps 308-312 typically are performed at a server, 
such as test server 104, described above.); and 
transmit the data encoding parameters to the source device such that the source device transmits the stream of data using the data encoding parameters (Cha ¶ 0043-0044 Fig. 3 teaches receiving the plurality of objective quality scores from the test server. Cha ¶ 0050 recites:
[0050] Once the audio and/or video connection is established via the 
operational media connection channel at 322, the method may include monitoring 
the quality of the operational media connection channel vis a vis the other 
available media connection channels by conducting comparative testing on each 
at intervals as described above, and if the quality drops in the operational 
media connection channel then suggesting a change if a higher quality 
alternative is available.  Thus, at 324 the method includes determining if a 
test score associated with the operational media connection channel is below a 
threshold value.  It will be appreciated that objective quality scores for the 
operational connection channel may be dynamically updated by periodically 
implementing steps 302-314, shown in FIG. 3.  If it is determined that the test 
score associated with the operational media connection channel is not below the 
threshold value (NO at 324) the method returns to 324.  However, if it is 
determined that the test score associated with the operation media connection 
channel is below the threshold value (YES at 324), then the method advances to 
326.  At 326, the method includes selecting a second operational media 
connection channel from the plurality of media connection channels.  In such an 
example, the second operation media connection channel may have an associated 
test score greater than the threshold value.  In this way, the operational 
media connection channel can be changed to a channel with a higher quality 
score when the current connection channel's test score is less than an 
acceptable value.  As a result, call quality is improved, thereby increasing 
user satisfaction.).
Cha does not explicitly teach a message that indicates intention.
However, Dra teaches a message that indicates intention (Dra ¶ 0072 transmitting a notification to an address of the list of pre-designated first responder; receiving acceptance from a pre-designated first responder of the intention to receive a stream of video images upon a condition and that the address is correct).
Dra and Cha are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the streaming techniques of Anu with the system of Cha to because any administrator of a customer in the region served by a responding agency may activate video streaming by the server (Dra ¶ 0018).
Cha-Dra does not explicitly teach testing a network connection prior to transmission of the stream of data from the source device to the server system
(Kal ¶ 0070 prior to beginning streaming, server 12 may perform a test of the network connection of each client).
Kal and Cha-Dra are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the streaming techniques of Kal with the system of Cha-Dra so that a server may regulate who is permitted to download video based on the capabilities of the client (Kal ¶ 0070).
For Claim 3, Cha-Dra-Kal teaches the system of Claim 1, wherein the source device transmits the stream of data to at least two separate network adapters of the server system (Cha Fig. 3 326 and related description. 
Examiner notes that further amendments to network adapter or contribution encoder would appear to be one way to possibly overcome the current rejection. If applicant wishes to discuss further or discuss any other issues applicant is invited to telephone examiner).
For Claim 4, Cha-Dra-Kal teaches the system of Claim 1, wherein the source device transmits the stream of data to a network adapter of the server system, and wherein a second source device transmits a second stream of data to the network adapter of the server system ((Cha ¶ 0050 determination if test scores is above/below threshold at Fig. 4 step 324).
For Claim 5, Cha-Dra-Kal teaches the system of Claim 1, wherein the data encoding parameters comprise at least one of a codec (Cha ¶ 0023 and throughout codec), a bitrate, an image dimension, chroma subsampling, group of pictures (GOP) length, GOP structure, scan type, a transport type, an audio sampling rate, a video frame rate, or a type of forward error correction.
For Claim 6, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 7, Cha-Dra-Kal teaches the computer-implemented method of Claim 6, wherein generating data encoding parameters further comprises: indicating, to a data processing system, that the stream of data will be transmitted (Cha ¶ 0072 teaches receiving a channel activation request for operational media connection channel activation); receiving, from the data processing system, (Cha ¶ 0066); and generating the data encoding parameters based on the results of the network connection test and the specified data encoding parameters (Cha ¶ 0043, Fig. 3).
For Claim 10, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, Cha-Dra-Kal teaches the computer-implemented method of Claim 6, wherein testing a network connection between the one or more computing devices and the source device further comprises testing the network connection between the one or more computing devices and the source device prior to transmission of the stream of data (Cha ¶ 0069 test initiation program encodes comparative testing media streams based on performance parameters of connection prior to transmission to test server).
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha-Dra-Kal in view Andrews, III et al. (US 20120129547 A1, published 5/24/2012; hereinafter And).
For Claim 8, Cha-Dra-Kal teaches the computer-implemented method of Claim 6, Cha-Dra-Kal does not explicitly teach wherein the source device transmits the stream of data to a network adapter of the one or more computing devices selected based on a geographic location of the source device.
However, And teaches wherein the source device transmits the stream of data to a network adapter of the one or more computing devices selected based on a geographic location of the source device (And Claim 20 recites in part: a particular encoder that is uniquely assigned to the geographic area. Also see Fig. 3 and related description).
And and Cha-Dra-Kal are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the unique geographic assignment of encoders of Ann with the system of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha-Dra-Kal as applied to claim 12 above and further in view of practices well known in the art as evidenced by (US 20170347135 A1, US 20170332117 A1, US 20140351383 A1, US 20130195168 A1, US 20120062794 A1, US 20100318671 A1, US 20090172763 A1, US 20030236912 A1, US 9716916 B2, US 20010044851 A1).
For Claim 13, Cha-Dra-Kal teaches the computer-implemented method of Claim 12, Although Cha-Dra-Kal does not explicitly teach wherein the stream of data and the second stream of data correspond to a same live event, it is well known in the art to have multiple encoded streams of media correspond to a same live event as evidence by the following:
1. US 20170347135 A1, ¶ 0033 encoding server encodes media content, such as a live feed of media content from an event, into multiple streams
2. US 20170332117 A1, abstract, ¶ 0002 a live streaming video signal is encoded into multiple streams at varying resolutions
3. US 20140351383 A1, ¶ 0017 Source ABR server 105 receives digital content (e.g., a live television feed) from a content source and encodes the digital content into multiple streams
4. US 20130195168 A1, abstract, Multibitrate (MBR) live video broadcasting is disclosed in which live video input is copied into a plurality of streams each designated for encoding into a different bitrate
5. US 20120062794 A1, ¶ 0005 a live encoder receives multiple streams for the same content.  The multiple streams may have different bit rates, different frame rates, or different target resolutions
6. US 20100318671 A1, ¶ 0029, 0046 each encoder 240-242 receives multiple streams of content and produces multiple live encoded streams based on the received multiple streams of content.  The live encoded streams are then injected into streaming server 210
7. US 20090172763 A1, ¶ 0006, 0009, 0018, claim 10 sending multiple media streams of a live broadcast
multimedia encoder can capture real-time audio and video data and represent the captured data as multiple streams
9. US 9716916 B2, claim 11 adaptively manage the encoding and multicast delivery a live media program that is encoded in real time into a plurality of streams, each stream having different encoding parameters than the other streams of the media program
10. US 20010044851 A1, abstract a streaming media server system for efficient delivery of a plurality of streams including live, simulated live or looping programming, relayed streams, and on-demand media
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the encoding techniques to have multiple encoded streams of media correspond to a same live event to provide quality/resolution options for a live event as well as provide a backup/failover for a live event in case of technical difficulties, e.g. if a live event has 4 video and 4 audio live streams in the event 1 video live stream has problems the affected users would receive audio as normal and could be switched over to one of the other 3 video streams while the problem video stream is repaired and one of ordinary skill in the art would have been motivated to perform such a combination as doing so would improve user experience.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha-Dra-Kal in view of Bivolarsky (US 20140119456 A1, published 5/1/2014; hereinafter Biv).
For Claim 14, Cha-Dra-Kal teaches the computer-implemented method of Claim 12, Cha-Dra-Kal does not explicitly teach wherein the data encoding parameters comprise an indication that the stream of data has a first priority level and the second stream of data has a second priority level less than the first priority level.
However, Biv teaches wherein the data encoding parameters comprise an indication that the stream of data has a first priority level and the second stream of data has a second priority level less than the first priority level (Biv Claim 19 recites in part wherein at least one of the encoded video streams comprises a tag indicating a priority of the stream, and the processing apparatus is configured to drop at least one of the encoded video streams in dependence on the tag.  Additionally, examiner notes that the limitations of claim 14 appear to be well known).
Biv and Cha-Dra-Kal are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the priority techniques of Biv with the system of Cha-Dra-Kal to provide a super-resolution based compression technique for use in video coding (Biv ¶ 0022).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha-Dra-Kal in view of Novotny (US 20150312601 A1, published 10/29/2015; hereinafter Nov). 
For Claim 15, Cha-Dra-Kal teaches the computer-implemented method of Claim 6, Cha-Dra-Kal does not explicitly teach wherein the stream of data comprises a statmux of a first stream of data captured from a first location and a second stream of data captured from a second location different than the first location.
However, Nov teaches wherein the stream of data comprises a statmux of a first stream of data captured from a first location and a second stream of data captured from a second location different than the first location (Nov ¶ 0003-0004, 0019 the statmux with the multiple channel rate control may receive coding units via the respective CH0-N channels, and generate encoded bitstreams based on the coding units).
Nov and Cha-Dra-Kal are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the statmux techniques of Nov with the system of Cha-Dra-Kal because a statmux system may be beneficial since it can pool multiple channels together in such a way that the final bitstream has a continuous bitrate (CBR), which may be distributed over existing distribution networks (Nov ¶ 0003).

Claims 16-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Kal.
For Claim 16, Cha teaches a non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations (Cha computing system 100 illustrated in FIG. 1) comprising: 
[initiating a test of] a network connection between the one or more computing devices and a source device configured to transmit a plurality of data to the one or more computing devices (Cha ¶ 0072 teaches receiving a channel activation request for operational media connection channel activation, e.g. Cha ¶ 0072 recites in part:
the test initiation program may be configured to establish an audio and/or video connection between the computing device and a recipient computing device over the recommended operational media connection channel in response to receiving a channel activation request for activating the operational media connection channel.
Cha ¶ 0069 test initiation program encodes comparative testing media streams based on performance parameters of connection prior to transmission to test server. Cha ¶ 0069 recites in part: test initiation program may be configured to encode one of the comparative testing media streams prior to transmission to the test server, and the type of encoding of the one of the comparative testing media streams may be selected based on one or more performance parameters of the media connection channel of the plurality of media connection channels which may be associated with the one of the comparative testing media streams); 
generating a transmission parameter (Cha ¶ 0043 Fig. 3 teaches determining quality of media connection channels into a objective quality score) based on results of the network connection test (Cha ¶ 0043 Fig. 3 teaches implementing a plurality of objective scoring tests to determine a plurality of objective quality scores associated with each of the comparative testing media streams); and 
transmitting the transmission parameter to the source device for use in transmitting the plurality of data (Cha ¶ 0043-0044 Fig. 3 teaches receiving the plurality of objective quality scores from the test server. Cha ¶ 0050 recites:
[0050] Once the audio and/or video connection is established via the 
operational media connection channel at 322, the method may include monitoring 
the quality of the operational media connection channel vis a vis the other 
available media connection channels by conducting comparative testing on each 
at intervals as described above, and if the quality drops in the operational 
media connection channel then suggesting a change if a higher quality 
alternative is available.  Thus, at 324 the method includes determining if a 
test score associated with the operational media connection channel is below a 
threshold value.  It will be appreciated that objective quality scores for the 
operational connection channel may be dynamically updated by periodically 
implementing steps 302-314, shown in FIG. 3.  If it is determined that the test 
score associated with the operational media connection channel is not below the 
threshold value (NO at 324) the method returns to 324.  However, if it is 
determined that the test score associated with the operation media connection 
channel is below the threshold value (YES at 324), then the method advances to 
326.  At 326, the method includes selecting a second operational media 
connection channel from the plurality of media connection channels.  In such an 
example, the second operation media connection channel may have an associated 
test score greater than the threshold value.  In this way, the operational 
media connection channel can be changed to a channel with a higher quality 
score when the current connection channel's test score is less than an 
acceptable value.  As a result, call quality is improved, thereby increasing 
user satisfaction.)
Cha does not explicitly teach testing prior.
However, Kal teaches testing prior (Kal ¶ 0070 prior to beginning streaming, server 12 may perform a test of the network connection of each client).
Kal and Cha are analogous art because they are both related to receiving information over a network.
(Kal).
For Claim 17, Cha-Kal teaches the non-transitory computer-readable medium of Claim 16, wherein the operations further comprise: indicating, to a data processing system, that the plurality of data will be transmitted (Cha ¶ 0072 teaches receiving a channel activation request for operational media connection channel activation); receiving, from the data processing system, a specified transmission parameter (Cha ¶ 0066); and generating the transmission parameter based on the results of the network connection test and the specified transmission parameter (Cha ¶ 0043, Fig. 3).
For Claim 19, Cha-Kal teaches the non-transitory computer-readable medium of Claim 16, wherein the operations further comprise transmitting an updated transmission parameter to the source device based on conditions of the network connection during transmission of the plurality of data (Cha ¶ 0050 selecting second operational media connection channel with higher quality scores).
For Claim 20, Cha-Kal teaches the non-transitory computer-readable medium of Claim 16, wherein the source device transmits the plurality of data to at least two separate network adapters of the one or more computing devices (Cha Fig. 3 326 and related description. 
Examiner notes that further amendments to network adapter or contribution encoder would appear to be one way to possibly overcome the current rejection. If applicant wishes to discuss further or discuss any other issues applicant is invited to telephone examiner).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha-Kal in view Andrews, III et al. (US 20120129547 A1, published 5/24/2012; hereinafter And).
For Claim 18, Cha-Kal teaches the non-transitory computer-readable medium of Claim 16, Cha-Kal does not explicitly teach wherein the plurality of data comprises a first plurality of data captured from a first location and a second plurality of data captured from a second location.
However, And teaches wherein the plurality of data comprises a first plurality of data captured from a first location and a second plurality of data captured from a second location (And Claim 20 recites in part: a particular encoder that is uniquely assigned to the geographic area. Also see Fig. 3 and related description).
And and Cha-Kal are analogous art because they are both related to receiving information over a network.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the unique geographic assignment of encoders of Ann with the system of Cha-Kal to provide localized encoding and efficient use of resources by allowing the ability to choose encoders close by.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446